DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hot powder mix" in line 9; 
Claim 5 recites the limitation “the heated powder mix” in line 4;
Claim 6 recites the limitation “the hot powder mix” in line 4;
Claim 7 recites the limitation “the hot powder mix” in line 2;
Claim 12 recites the limitation “the hot powder mix” in line 2;
There is insufficient antecedent basis for these limitations in the claims.
Claims 2-15 either depend from claim 1 or include all the limitations thereof. 
Regarding claim 2, the term “molten fat” is indefinite as it is unclear if this term refers to the use of molten fat in claim 1 or is an additional molten fat.  For the purposes of compact prosecution, “molten fat” will be taken to refer to the molten fat of claim 1(b).
Regarding claim 3, the percentage does not include units.  It is unclear what unit of measure is being used.  For the purposes of compact prosecution, the percentage is being taken to mean wt %.
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 8, 10 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (WO2009074442A) in view of Brumovsky (NPL – Brumovsky), De Oliveira (WO-2017021069-A1), and Achterkamp (WO-2013064449-A1).
Regarding claims 1, 5 – 8, 13 and 15, Gupta teaches a process for preparing a savory concentrate in the form of a shaped article.  The steps include providing a powder mix of 100% starch (as a non-crystalline ingredient, which comprises at least starch and may be the only non-crystalline ingredient) [pg 3, lines 13 – 15; pg 4, lines 13 – 14], mixing the powder mix with molten fat [pg 3, lines 20 – 21], granulating the starch-fat mixture by agglomeration [pg 6, lines 25 – 31], sifting to obtain granules that are 0.3 – 4mm [pg 7, lines 16 – 18], and mixing the granules with the crystalline ingredients salt (e.g. NaCl and KCl) and sugar (e.g. sucrose, sorbitol, and glucose) [pg 7, lines 24 – 30].  The salt and sugar concentrations are 20 – 70% wt % and 5 – 20% wt %, respectively [pg 8, lines 3 – 6].  The starch granule are 5 – 35% wt % of the final mix [pg 3, lines 13 – 15].  The fat is melted (which is 
Gupta does not teach the moisture content of the premix, the heating of the powder mix to a temperature 3 – 20°C or 5 - 15°C below the gelatinization temperature of the starch or at least 35°C, using an aqueous liquid for the agglomeration, the use of particulate native starch, the creation of a slurry, or the order of the steps in the claims.  Gupta also does not teach wet agglomeration comprising combining 100 parts by weight particulate native starch with 5 – 50 parts by weight aqueous liquid.
While the Gupta reference does not disclose the claimed order of performing steps, the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)  
De Oliveira teaches a shaped savory concentrate with 3 – 20% fat and < 9% water [pg 7, lines 6 – 26].  The claimed product is made of a premix combined with a fat to make a slurry.  The premix is then considered to be the total product minus fat.  Since the fat does not contain any appreciable moisture do to its hydrophobicity, all the moisture of a product must be in the premix portion.  Therefore, (% water of total) / (100% – % fat) = (% water of premix), and the moisture content of the premix is 9.3 to < 11.3%.  Achterkamp teaches the use of water to make the solid concentrate soft and extrudable as well as providing sufficient binding properties to press and crumble the concentrate afterwards [pg 7, lines 13 – 15].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the product of Gupta by adding the premix moisture level of De Oliveira and Achterkamp for the purpose of making a solid concentrate malleable enough for extrusion as well as making the product crumble in a desired way.
While the ranges of De Oliveira and the invention do not match, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Brumovsky teaches hydrothermally modifying starch to create resistant starch (RS).  RS is starch that cannot be digested [pg 451, Paragraph 1].  Heat treatment of native starches produces more RS [pg 455, Table 2].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to include the native starch of Brumovsky in the procedure of Gupta to increase the amount of RS from hydrothermal modification in the product.
Brumovsky teaches the hydrothermal modification of starch.  Hydrothermal modification is any treatment of heat and moisture carried out at temperatures above the glass transition temperature but below the gelatinization temperature of starch, without destroying the granule structure [pg 452, Paragraph 2].  The water content of the starch in this procedure is important to determine its physiochemical characteristics [pg 452, Paragraph 3].  The stability of the starch granules depends on the temperature and the water content where these treatments are applied [pg 452, Paragraph 4].  It is known that the quantity of RS can be increased by maintaining the structure of the granule [pg 452, Paragraph 2]. 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the teachings of Gupta with that of Brumovsky since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to adjust the moisture content of the starch and the temperature at which it is thermally treated for the purpose of finding the desired stability of the starch granules and amount of RS.  This would include the 100 parts by weight of the particulate native starch with 5 – 50 parts by weight of the aqueous liquid of claim 8 as well as the temperatures of claims 5 – 7.
Regarding claim 2, Gupta teaches the mixing of starch granules and molten fat [pg 3, lines 20 – 21, pg 5, lines 19 – 23].  The fat is 10 – 40 wt % of the mixture of fat and starch [pg 5, lines 25 – 32].  If the fat is 10 – 40%, the starch must be 60 – 90%.  The amount of starch in the final product is at most 35%.  Therefore, the 35% starch in the final product is the same as the 60 – 90% in the fat-starch mixture.  If 35% starchfinal/60% starchmixture = x% fatfinal/40% fatmixture, then x% fatfinal = 23.3%.  Repeating the calculation for 10% fat, we get the range 3.9 – 23.3 wt %.  If the fat in the final product is 3.9 – 23.3 wt %, then the amount of premix is 76.7 – 96.1 wt %.  If 76.7 – 96.1 wt % premix is 100 parts, then 3.9 – 23.3 wt % fat is 4.1 – 30.4 parts.
Gupta does not teach the same values as claim 2, instead overlapping (10 – 100 parts vs 4.1 – 30.4 parts)  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 4, Gupta teaches pressing or extruding the crystalline/non-crystalline/fat mixture as a method of shaping the final composition [pg 8, lines 29 – 32].
Regarding claims 10 and 11, Gupta teaches that the powder mix can be comprised of at least starch [pg 3, lines 13 – 15].  There is no limit on the amount of starch in the non-crystalline ingredients.  Therefore, the amount of starch could be reduced by 50% and replaced with NaCl, making the powder mix contain at least 50% of one or more particulate components selected from NaCl, KCl, MSG, sugars, spices, herbs, and vegetables.  In this instance, the particulate components are NaCl and the aforementioned starch.  This would increase the amount of NaCl in the crystalline fraction of the product, but the ranges are broad enough to compensate for this.
Regarding claim 12, Gupta teaches that the powder mix can be comprised of at least starch [pg 3, lines 13 – 15].  This starch can be 100% of the powder mix and 35% of the final product.  If 35 wt% is 
Regarding claim 15, Gupta teaches the creation of a shaped concentrate with a weight of 2 – 15g [pg 9, lines 1 – 3].
While the range of Gupta does not explicitly match the range of the invention, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Bromovsky as applied to claim 1 above, and further in view of Teles dos Santos (NPL – TelesdosSantos).
Regarding claim 3, Gupta, Bromovsky, De Oliveira, and Achterkamp do not teach the molten fat in step b) having a solid fat content (SFC) at 20°C (N20) of at least 15%
Teles dos Santos teaches that SFC affects many fundamental characteristics of fatty foods, such as physical appearance and spreadability [pg 1, 1. Introduction].  N20, in particular, determines the product’s stability and resistance to oil exudation at room temperature [pg 1, 2. Solid Fat Content].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the fat of Gupta, Bromovsky, De Oliveira, and Achterkamp with the SFC of Tele dos Santos so as to better control the stability of the final product at room temperature.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Bromovsky, De Oliveira, and Achterkamp as applied to claim 6 above, and further in view of Adler (US-3485637-A).
Regarding claim 9, Adler teaches a pre-agglomeration moisture level of 3 – 4% for coffee powder.  This is to control the commercial efficiency of production as well as creating a reproducible and uniform result [Col 2, lines 30 – 34].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the powder mix of Gupta, Bromovsky, De Oliveira, and Achterkamp with the pre-agglomerate moisture level of Adler so as to create a reproducible and uniform product as well as increased commercial efficiency of production.
The range of Adler lies within the range of the invention.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Bromovsky, De Oliveira, and Achterkamp as applied to claim 13 above, and further in view of Mehl (WO-2014095196-A2).
Regarding claim 14, Mehl teaches a solid composition comprising edible fat and salt, wherein the composition comprises pores can be used as bouillon cubes [pg 1, lines 32 – 34].  The pores make the composition stronger, but depending on the porosity, affect how easy they are to crumble and dose in small amounts.  Additionally, porous compositions disperse and dissolve in water more easily than non-porous cubes [pg 2, lines 1 – 6].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to control the porosity of the solid concentrate of Gupta, Bromovsky, De Oliveira, and Achterkamp to affect its strength, crumbling ability, and dissolvability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791